DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 10/12/2021.  No Claims have been amended, cancelled, or newly added. Claims 1-20 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 8, and 15 recite a method, system, and computer-readable medium for generating lead scores as a function of profile scores (i.e. locality profile score), categorization (i.e. economic categorization), and retrieved historical data (i.e. campaign vehicles). Under Step 2A, Prong I, claims 1, 8, and 15 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Generating lead scores as a function of profile scores (i.e. locality profile score), categorization (i.e. economic categorization), and retrieved historical data (i.e. campaign vehicles) is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. For example, generating scores used in comparative campaign analyses. Other limitations to the claims include generating locality profile scores and economic categorizations for each locality of a plurality of localities, wherein the locality profile score includes percentage distributions of entity classes within the locality; grouping localities having similar locality profile scores; extracting entities in a locality group; retrieving historical data for the extracted entities in the locality group, wherein the historical data for the entities in the locality includes campaign vehicles hosted in the locality to promote sales of goods and/or services of an enterprise, leads generated by the campaign vehicles in the locality, and return on investment for the campaign vehicles in the locality; and generating a lead score for each entity in the locality group as a function of the locality profile score for the locality in which the entity is located, economic categorization of the locality in which the entity is located, and campaign vehicles used in the locality in which the entity is located. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 8, and 15 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 8, and 15 have recited the following additional elements: Machine vision, Neural network, Processor(s), Data bus coupled to the processor, Computer-readable memory(s). These additional elements in claims 1, 8, and 15 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. provider device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 8, and 15 recite “the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality.” However, this limitation is not indicative of integration into a practical application because such limitations are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. “Geoffrey Hinton et al. (2006) proposed learning a high-level representation using successive layers of binary or real-valued latent variables with a restricted Boltzmann machine[26] to model each layer. In 2012, Ng and Dean created a network that learned to recognize higher-level concepts, such as cats, only from watching unlabeled images.[27] Unsupervised pre-training and increased computing power from GPUs and distributed computing allowed the use of larger networks, particularly in image and visual recognition problems, which became known as "deep learning".[28]” (See: D. C. Ciresan, U. Meier, J. Schmidhuber. Multi-column Deep Neural Networks for Image Classification. IEEE Conf. on Computer Vision and Pattern Recognition CVPR 2012.). Therefore, merely applying a neural network to images in order to determine classification/scores is a well-understood, routine, conventional activities. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0070], for implementing “a general purpose computer”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-7, 9-14, and 16-20 further recite the method, system, and computer-readable medium of claims 1, 8, and 15, respectively. Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 8, and 15. For example, claims 2-7, 9-14, and 16-20 describe the limitations for generating a lead score – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-7, 9-14, and 16-20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,621,203 to Hunt in view of U.S. Publication 2017/0109615 to Yatziv.

Claims 1-7, 8-14, and15-20 are method, system, and computer-readable medium claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Hunt teaches:
A computer-implemented method for using machine vision to categorize a locality to conduct lead mining analyses, the method comprising: generating locality profile scores and economic categorizations for each locality of a plurality of localities (Examiner notes that no explicit definition of locality profile score has been defined within the Applicant’s specification. Therefore, the Examiner interprets locality profile score, under the BRI with respect to the Applicant’s disclosure, to be a score or rank associated with a merchant/entity with respect to their geographic region) (i.e. generating scores, such as KPI analysis with respect to geography, and economic categories, such as which categories perform the best, for each entity) (Hunt: Col. 96 Lines 4-13 “Scorecarding loyalty analytic solutions may include product key performance indicators (KPI) addressing what are the product KPis, product KPI trends addressing what are the product KPI trends, customer segment KPis addressing what are the customer segment KPis, customer segment KPI trends addressing what are the customer segment KPI trends, geography KPis addressing what are the geography KPis, geography KPI trends addressing what are the geography KPI trends, or some other type of scorecarding analysis.” Furthermore, as cited in Col. 99 Lines 32-44 “In embodiments, the analytic platform 100 may enable loyalty analytics associated with customer segment sales category drivers, where the business issue may be the determination of which categories drive customer segment performance. The application of the analysis may include a decision group, such as profiling, and the like, where the analysis specification may include a plurality of dimensions and measures. Dimensions may be by selected categories, by strategic segments, for selected time period, for listed measures, for selected geographies, and the like. Measures may include number of households, net dollars per household, trips per household, units per household, percentage on any promotion, and the like.”);
grouping localities having similar locality profile scores (i.e. grouping entities within the same geographic region according to similar sales performance) (Hunt: Col. 86 Lines 47-54 “In an embodiment, an analytic platform 100 may comprise a sales performance facility. Geographic variables may be used by the sales performance facility, such as stores by region, stores by market, stores by retailer trading area, and the like. Product variables may be used by the sales performance facility, such as all reviews products, products by band, products by manufacturer, products by brand/size, and the like.”);
extracting entities in a locality group (i.e. extracting entities within similar locality region) (Hunt: Col. 86 Lines 6-16 “In an embodiment, an analytic platform 100 may comprise an internal data extract facility. Geographic variables may be used by the internal data extract facility, such as stores by region, stores by market, stores by retailer trading area, stores by population, stores by income, stores by Hispanic, stores by household size, stores by African-American, stores by distance to competitor, and the like. Product variables may be used by the internal data extract facility, such as all reviews products, products by band, products by manufacturer, product by launch year, products by brand/size, and the like.”);
retrieving historical data for the extracted entities in the locality group, wherein the historical data for the entities in the locality includes campaign vehicles hosted in the locality to promote sales of goods and/or services of an enterprise, leads generated by the campaign vehicles in the locality, and return on investment for the campaign vehicles in the locality (Examiner notes that campaign vehicle has been described in the Applicant’s specification in ¶ [0054] using exemplary language. Therefore, the Examiner interprets campaign vehicle, under the BRI with respect to the Applicant’s disclosure, to be a mode of communication or communication channel used to distribute the goods/services which is consistent with the Applicant’s description.) (i.e. retrieving historical data with respect to promotional events associated with entity, such as basket distribution) (Hunt: Col. 95 Lines 20-36 “Promotion loyalty analytic solutions may include a promotion tracker addressing how a recent promotional event compares against historical periods; promotion impact analysis addressing whether a product was positively impacted by a recent promotional event; promotion segment impact analysis addressing how customer segments respond to the promotion; brand promotion competitive impact analysis addressing how a brand's promotion affected competitors; single product event analysis addressing how a promotional event impacted a product, competitive products, and category; multi-product event analysis addressing how a multi-product event impacted participating products, competitive products, and category; basket distribution analysis addressing how a basket may vary by time, product, customer, and geography; and source of promoted volume analysis addressing how product volume may change as a result of new merchandising tactics.”); and
generating a lead score for each entity in the locality group as a function of the locality profile score for the locality in which the entity is located, economic categorization of the locality in which the entity is located, and campaign vehicles used in the locality in which the entity is located (i.e. ACV or scorecard is a function of the KPI analysis associated with geography, economic categorization, and promotional event analysis such as business planning) (Hunt: ACV as calculated in Table 1. Furthermore, as cited in Col. 264 Lines 14-47 “In embodiments, the data analytical platform may provide the score carding analysis. In embodiments, the score carding analysis may provide information for different business issues. The business issue may include a variation of product's KPis over time. The score carding analysis may provide a trending view quarterly, periodically or weekly. The score carding analysis may provide a trending view for a definite period. The definite period may be a week or a year. The score card analysis may provide the comparison of the topline and HHs measure groupings over time. The score card may highlight key measures and may track the effects of seasonality, promotional effects and competitive incursions. The score card analysis may provide the performance of a brand, retailers department, category, sub-category for a definite time. In embodiments, the data analytical platform may provide the business planning analysis. In embodiments, the business planning analysis may provide information for different business issues. The business issue may be related to overview of customer centric key measure, brand measures topline, customer segment measures topline, behavioral segments mix, new versus baseline customer profile, brand loyalty overview, losses or gains of customer migration or assessment of top brands. In embodiments, the business planning analysis may provide granular insights on vendor, brand performance, category, sub-category performance against geographies or store clusters, customer segments and time. In embodiments, the business planning analysis may provide development of targeted strategies to improve category performance or score carding to measure category movement and performance. Multiple graphs, bar charts, tables, or some other type of visual representation incorporating multiple dimensions may be provided for business planning analysis.”).
Hunt does not explicitly disclose wherein the locality profile score includes percentage distributions of entity classes within the locality, the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality.
However, Yatziv further discloses:
wherein the locality profile score includes percentage distributions of entity classes within the locality (Yatziv: ¶ [0034] “In some examples, outputs 105 additionally include confidence scores 108 for each of the plurality of classification labels 106 to indicate a likelihood level that each generated classification label 106 is accurate for its corresponding location entity. In the particular example of FIG. 1, identified classification labels 106 categorize the location entity within image 102 as "Health & Beauty," "Health," "Doctor," and "Dental." Confidence scores 108 associated with these classification labels 106 indicate an estimated accuracy level of 0.992, 0.985, 0.961 and 0.945, respectively.”), 
the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality (i.e. applying a neural network to map images to determine locality with respect to a confidence score, and categories of businesses) (Yatziv: ¶¶ [0036] [0037] “An example of such a subtle difference can be captured by comparing FIGS. 2B and 2C. FIG. 2B shows the front of a grocery store, while FIG. 2C shows the front of a plumbing supply store. Visually, the storefronts depicted in FIGS. 2B and 2C are similar. The discriminative information within the images of FIGS. 2B and 2C can be very subtle, and appear in varying locations and scales in the images. These observations, combined with the large number of categories needed to cover the space of businesses, can require large amounts of training data for training a statistical model, such as neural network 104 of FIG. 1. Additional details of machine learning processes and statistical model training are discussed with reference to FIG. 6…The disclosed classification techniques effectively address potentially large within-class variance when accurately predicting the function or classification of businesses of other location entities. The number of possible categories can be large, and the similarity between different classes can be smaller than within class variability. For example, FIGS. 3A-3C show three business storefronts whose names have been blurred. The businesses in FIGS. 3A and 3C are restaurants of some type, and the business in FIG. 3B sells furniture, in particular store benches. Without available text from the images in FIGS. 3A-3C, it is clear that techniques for accurately classifying intra-class variations (e.g., types of restaurants) can be equally important as determining differences between classes (e.g., restaurants versus retail stores). The disclosed technology advantageously provides techniques for addressing all such variations.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Yatziv’s locality profile score includes percentage distributions of entity classes within the locality, the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality to Hunt’s method for using machine vision to categorize a locality to conduct lead mining analyses. One of ordinary skill in the art would have been motivated to do so in order for “including additional database information that accurately identifies categories associated with each business or location entity can also be helpful to accurately respond to location-based search queries from a user.” (Yatziv: ¶ [0002]).
With respect to Claims 8 and 15:
All limitations as recited have been analyzed and rejected to claim 1. Claim 8 recites “a system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for:” (Hunt: Col. 6 Lines 1-11) performing the steps outlined in method claim 1. Claim 15 recites “A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:” (Hunt: Col. 6 Lines 1-11) performing the steps outlined in method claim 1. Claims 8 and 15 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Hunt teaches:
The computer-implemented method of claim 1, wherein the lead score for an entity is further based on a number of employees of the entity and spending by the entity on products and/or services offered by the enterprise (i.e. scorecarding analysis consists of cost accrued due to products and venue analysis such as how many stores in chain) (Hunt: Col. 101 Lines 44-48 “Measures to be evaluated may include net dollars per unit. By selecting product cost per unit for today's price and the price from a year ago, the manufacturer may be able to not only compare today's prices, but see how each product's price has trended over the past year.” Furthermore, as cited in Col. 7 Lines 27-36 “Dimension data sources 104 may include information relating to any dimensions along which an enterprise wishes to collect data, such as dimensions relating to products sold (e.g. attribute data relating to the types of products that are sold, such as data about UPC codes, product hierarchies, categories, brands, sub-brands, SKUs and the like), venue data (e.g. store, chain, region, country, etc.), time data (e.g. day, week, quad-week, quarter, 12-week, etc.), geographic data (including breakdowns of stores by city, state, region, country or other geographic groupings).”).
With respect to Claims 9 and 16:
All limitations as recited have been analyzed and rejected to claim 1. Claims 9 and 16 do not teach or define any new limitations beyond claim 2. Therefore they are rejected under the same rationale.

With respect to Claim 3:
Hunt teaches:
The computer-implemented method of claim 1, further comprising: generating a lead quotient for the entity, wherein the lead quotient is a function of the historical return on investment of campaigns within the locality and the lead score (i.e. scorecarding analysis takes into account historical return of previous promotions and comparing such analysis to current scorecarding results) (Hunt: Col. 95 Lines 20-36 “Measures to be evaluated may include net dollars per unit. By selecting product cost per unit for today's price and the price from a year ago, the manufacturer may be able to not only compare today's prices, but see how each product's price has trended over the past year.”).
With respect to Claims 10 and 17:
All limitations as recited have been analyzed and rejected to claim 3. Claims 10 and 17 do not teach or define any new limitations beyond claim 3. Therefore they are rejected under the same rationale.

With respect to Claim 4:
Hunt teaches:
The computer-implemented method of claim 3, further comprising: comparing the lead quotient with an n' tile threshold value (i.e. sales performance is compared to a sales performance threshold) (Hunt: Col. 91 Lines 24-57 “Measures that may be applied to the sales performance facility include standard measures such as… Sales performance criteria-Units, Sales performance criteria-Trade spend, Sales performance threshold amount, Sales performance threshold quantity, Sales performance threshold %, Sales performance variance amount, Sales performance variance %, Compensation amounts, Projected compensation amount, Target Sales Volume, Target Sales Units, Target Sales Dollars, Target Category Share, and the like.”); and
setting a lead converted/not converted flag for the entity when the lead quotient does not reach the n' tile threshold value (i.e. alert is sent when sales are above a threshold value) (Hunt: Col. 114 Lines 46-53 “In an example, a bubble-up measure may be used to alert a user to a trend or events in a dataset or analysis that otherwise would be missed. In an embodiment, the analytic platform 100 may enable text generation. Text generation may include, but is not limited to, a triggering event in the data/analysis. In an example, text may be generated by the analytic platform 100 stating "sales of product X are up 10% because of Y.").
With respect to Claims 11 and 18:
All limitations as recited have been analyzed and rejected to claim 4. Claims 11 and 18 do not teach or define any new limitations beyond claim 4. Therefore they are rejected under the same rationale.

With respect to Claim 5:
Hunt teaches:
The computer-implemented method of claim 1, wherein grouping localities having similar locality profile scores comprises: determining a statistical distance metric between locality profile scores of the plurality of localities (i.e. grouping similar entities (Hunt: Col. 25 Lines 19-23 “The distance used to determine the nearest neighbors of a directly covered by the "distance metrics" function. The non-sample store may allow taking into account, constraints like region, chain, and store-type. As a result, one can deliver any geography, under releasability conditions, by just giving the list of stores belonging to the geography.”); and
grouping localities having a statistical distance metric below a predetermined threshold (i.e. determining if two entities are similar according to a similarity measure threshold) (Hunt: Col. 34 Lines 15-39 “For two entities to be similar, they may have to be evaluated by a specific similarity measure…The concept of similarity may be based on the similarity of the values of attributes that describe specific entities. This may involve developing similarity measures and the metadata to support them. The process may include deciding the purpose of the similarity; selecting the set of entities to be used in the similarity process; analyzing the characteristics (attributes and values) of each entity in the set of possible similar entitles; deciding which attributes will be used as part of the similarity measure; deciding on the priority and weight of the set of attributes and their values; defining the similarity measure; defining all the probabilistic weights needed to perform the similarity measure; defining the thresholds, such as automatic definite match, automatic definite non-match, or undecided match with human intervention; or the like.”).
With respect to Claims 12 and 19:
All limitations as recited have been analyzed and rejected to claim 5. Claims 12 and 19 do not teach or define any new limitations beyond claim 5. Therefore they are rejected under the same rationale.

With respect to Claim 6:
Hunt teaches:
The computer-implemented method of claim 1, further comprising: generating a lead score for a green field entity using information obtained from a third-party resource (i.e. stores that do not have their data readily available for the service or do not have an account, their data can be retrieved from third party sources) (Hunt: Col. 181 Lines 29-47 “In embodiments, not all channels and retailers may have the same quality of data and causal information. An automated approach may be used for those accounts and channels where the system has access to census or sample point-of-sale (POS) data. This approach may be applied to the food, drug and mass channels. In embodiments, for channels where POS data and/or causal data are not as readily available, the system may customize models as appropriate to fit the data set. In this case, although the same state-of-the-art statistical approach and diagnostics may be used, the models are tailored to the available data for the channel and/or retail. Because the modeling approach is data neutral and may integrate third-party data at the most granular level via the analytic platform, the system may have the capability to use all data sources in its models. The system may work with P&G to identify the best sources of data for each retailer and channel where traditional POS is not available. Models will be run on best available data.”).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 6. Claim 13 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

With respect to Claim 7:
Hunt does not explicitly disclose: the computer-implemented method of claim 1, further comprising: accessing a map image of a locality, wherein the map image includes geographical artefacts corresponding to entities within the locality; analyzing the map image to detect the entities in the locality using the geographical artefacts; assigning entity classes to detected entities in the locality; and assigning the locality profile score to the locality based on entity classes included in the locality.
However, Yatziv further discloses:
accessing a map image of a locality, wherein the map image includes geographical artefacts corresponding to entities within the locality (i.e. accessing street level storefront view of entity) (Yatziv: ¶ [0030] “Schematic 100 generally includes an image 102 provided as input to a statistical model 104, such as but not limited to a neural network, which generates one or more outputs. Because the images analyzed in accordance with the disclosed techniques are intended to help classify a location entity within the image, image 102 generally corresponds to a street-level storefront view of a location entity.”); 
analyzing the map image to detect the entities in the locality using the geographical artefacts (i.e. analyzing images of locality to determine entities) (Yatziv: ¶ [0030] “The particular image 102 shown in FIG. 1 provides a storefront view of a dental business, although it should be appreciated that the present disclosure can be equally applicable to other specific businesses as well as other types of location entities including but not limited to any feature, landmark, point of interest (POI), or other object or event associated with a geographic location. For instance, a location entity can include a business, restaurant, place of worship, residence, school, retail outlet, coffee shop, bar, music venue, attraction, museum, theme park, arena, stadium, festival , organization, region, neighborhood, or other suitable points of interest; or subsets of another location entity; or a combination of multiple location entities.”); 
assigning entity classes to detected entities in the locality (Yatziv: ¶ [0034] “The particular image 102 shown in FIG. 1 provides a storefront view of a dental business, although it should be appreciated that the present disclosure can be equally applicable to other specific businesses as well as other types of location entities including but not limited to any feature, landmark, point of interest (POI), or other object or event associated with a geographic location. For instance, a location entity can include a business, restaurant, place of worship, residence, school, retail outlet, coffee shop, bar, music venue, attraction, museum, theme park, arena, stadium, festival , organization, region, neighborhood, or other suitable points of interest; or subsets of another location entity; or a combination of multiple location entities.”); and 
assigning the locality profile score to the locality based on entity classes included in the locality (i.e. confidence score) (Yatziv: ¶ [0034] “The particular image 102 shown in FIG. 1 provides a storefront view of a dental business, although it should be appreciated that the present disclosure can be equally applicable to other specific businesses as well as other types of location entities including but not limited to any feature, landmark, point of interest (POI), or other object or event associated with a geographic location. For instance, a location entity can include a business, restaurant, place of worship, residence, school, retail outlet, coffee shop, bar, music venue, attraction, museum, theme park, arena, stadium, festival , organization, region, neighborhood, or other suitable points of interest; or subsets of another location entity; or a combination of multiple location entities.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Yatziv’s locality profile score includes percentage distributions of entity classes within the locality, the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality to Hunt’s method for using machine vision to categorize a locality to conduct lead mining analyses. One of ordinary skill in the art would have been motivated to do so in order for “including additional database information that accurately identifies categories associated with each business or location entity can also be helpful to accurately respond to location-based search queries from a user.” (Yatziv: ¶ [0002]).
With respect to Claims 14 and 20:
All limitations as recited have been analyzed and rejected to claim 7. Claims 14 and 20 do not teach or define any new limitations beyond claim 7. Therefore they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments see page 8 of the Remarks disclosed, filed on 10/12/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-20 have been considered but are not persuasive. The Applicant asserts “It is respectfully submitted that the claims do not recite matter that falls within one of the enumerated groupings of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019. Specifically, the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes. Additionally, the claims are directed to a practical application. More specifically, the claims are generally directed to the practical application of using machine vision to categorize a locality to conduct lead mining analyses.”  The Examiner respectfully disagrees. The claims are directed to generating lead scores as a function of profile scores (i.e. locality profile score), categorization (i.e. economic categorization), and retrieved historical data (i.e. campaign vehicles) and the recitation of the machine vision is just well-known, routine, and conventional technique (at the time of the invention) being used to implement the abstract idea. Therefore, the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 101 is maintained above with an updated analysis. Examiner recommends incorporating dependent claim 7 into the independent claims in order to move the claims into more patent eligible subject matter.
Applicant’s arguments see pages 8-9 of the Remarks disclosed, filed on 10/12/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-20 over Hunt in view of Yatziv have been considered but are not persuasive. The Applicant asserts “Specifically, Hunt does not disclose or suggest a locality profile score which includes percentage distributions of entity classes within the locality, the locality profile score for each locality being derived through neural network analyses of map images of the locality, as required by claims 1, 8 and 15. This deficiency of Hunt is not cured by Yatziv.”  The Examiner agrees. The Examiner has noted that these features are not taught by the Hunt reference but are disclosed by the secondary reference; Yatziv in at least ¶¶ [0034]-[0037]. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Therefore, the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103(a) is provided above with updated citations. Examiner recommends amending the independent claims to incorporate features from dependent claim 2 reciting number of employees and dependent claim 6 reciting the greenfield account in order to overcome the prior cited art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
November 3, 2021